Citation Nr: 1139949	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  97-23 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for claimed hepatitis.

2.  Entitlement to an initial compensable rating for the service-connected sleep apnea, status post uvulectomy, for the period prior to January 17, 2006.

3.  Entitlement to an initial rating in excess of 50 percent for the service-connected sleep apnea, status post uvulectomy, for the period beginning January 17, 2006.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a left knee injury, status post arthroscopy, with patellar femoral syndrome, chondromalacia, and osteoarthritis.

5.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1 and a history of radicular symptoms including right hip pain and paresthesia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1996.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision by the RO.

In June 1998, the Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case to the RO in April 1999 and September 2006 for additional development of the record.

In November 2009, the Board rendered a decision that, in part, denied increased ratings for the service-connected lumbar spine and left knee disabilities.   The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court). 

In September 2010, the Court granted the parties' Joint Motion for Partial Remand and vacated the November 2009 decision as to matters of increased ratings for the service-connected lumbar and left knee disability ratings.  A copy of the Motion and the Court's Order are incorporated into the claims folder.

The issue of an increased rating for the service-connected lumbar spine disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a liver disorder, to include NASH, due to hepatitis or another event or incident of his period of active service.

2.  During the entire appeal period, the service-connected left knee disability is shown to be manifested by arthritic changes with no more than painful motion or a noncompensable restriction of flexion or extension.

3.  During the initial period of the appeal, the service-connected left knee disability status post arthroscopy is shown to have been manifested by symptoms of locking, buckling, pain, and occasional edema and effusion and productive of a disability picture that more nearly resembles that of a dislocated semilunar cartilage; a separately ratable instability or recurrent subluxation is not demonstrated.

4.  For the period prior to January 17, 2006, the service-connected sleep apnea is shown to have been manifested by a disability picture that more closely approximated that of persistent daytime hypersomnolence; at no time during the appeal has the service-connected sleep apnea been shown to be manifested by a disability picture involving chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that requires tracheostomy.




CONCLUSIONS OF LAW

1.  The Veteran does not have a liver disability, to include NASH, that is due to disease or injury that was incurred in or aggravated by active service; nor may cirrhosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the assignment of an initial rating in excess of 10 percent rating for the service-connected residuals of a left knee injury, status post arthroscopy, with patellar femoral syndrome, chondromalacia on the basis of arthritis with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code (Code) 5003, (2011).

3.  The criteria for the assignment of a separate initial rating of 20 percent, but not higher for the service-connected residuals of a left knee injury, status post arthroscopy with patellar femoral syndrome, chondromalacia based on dislocated cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Code 5258 (2011).

4.  The criteria for the assignment of an initial rating of 30 percent for the service-connected sleep apnea prior to January 17, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2011).

5.  The criteria for the assignment of an initial rating in excess of 50 percent for the service-connected sleep apnea beginning January 17, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

Regarding service connection for claimed hepatitis C, July 2003 May 2004 letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim for direct service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, this matter was readjudicated by a February 2011 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect)

Since the January 1997 rating decision on appeal granted service connection for a left knee disability and sleep apnea and assigned a disability ratings and effective dates for the awards, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in June 1997.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records are associated with his claims file, and VA has obtained all pertinent records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hepatitis

The Veteran contends that he has a current disability manifested by hepatitis or liver disease that is related to his service.

The Veteran's service treatment records include a March 1994 record that noted some tests showed elevated readings that might be explained by alcohol intake and that the liver function tests had normalized.   

A November 1994 follow up record indicates the liver function tests (LFTs) were due to alcohol abuse and that the Veteran was taking Antibuse due to increases LFTs in September. 

A December 1994 patient progress report contains a diagnosis of alcohol intoxication.

A November 1995 consultation was requested due to right upper quadrant pain with a normal liver sonogram and increased LFTs due to alcoholic hepatitis.  A Medical Board Report dated that same month shows that the Veteran reported only drinking 3 to 4 alcohol drinks weekly. 

A January 1996 record contains a provisional diagnosis of elevated LFTs.  

A January 1996 Medical Evaluation Board (MEB) proceedings report indicates that alcoholic hepatitis originated in 1995.  

An August 1997 liver biopsy was noted not to be successful.   

A September 1997 letter from a VA Liver Clinic indicates that alcoholic hepatitis had been excluded as a diagnosis.  The working diagnosis was that of non-alcoholic steatohepatitis (NASH).

On October 2002 VA examination, it was noted that the Veteran had a full work up for liver disease that was essentially normal.  The diagnoses included non-alcoholic steatohepatitis.  

On May 2004 VA liver examination, the findings continue to show a diagnosis of NASH.  The Veteran denied ever being a heavy drinker.

A May 2005 VA examination addendum, in discussing the Veteran's diagnosed NASH condition, noted that any relationship to his hepatitis attributed to alcohol use documented in service was speculative.

On January 2010 VA examination, the Veteran's claims file was reviewed and pertinent findings in his medical history were noted.  The examiner reasoned that based on her clinical experience and expertise and her review of the service medical records and other treatment records, it was less likely than not than the Veteran had a liver disability caused by or a result of the hepatitis documented in service or to any other incident of service.  

On this record, there is evidence that the Veteran did not have alcohol hepatitis in service despite the diagnosis noted therein.  He repeatedly denied in service and since service with having a driving problem or excessive drinking.  Furthermore, shortly after service, the diagnosis was also ruled out.  

The evidence related to the etiology of the currently diagnosed NASH is against the claim in that one VA examiner opined that it would be speculative to relate the current diagnosis to the diagnosis in service and, more specifically, another VA examiner opined to the effect that the Veteran did not have a liver disorder related to service or the diagnosis of alcohol hepatitis noted therein.

The Board considered the Veteran's contentions but finds that the matter of etiology in the disability at issue is not a simple matter capable of being established by of lay evidence.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In short, he does not possess to the requisite medical knowledge.

Thus, the preponderance of the evidence is against a finding that the Veteran has a current liver disability related to his service.  Under these circumstances, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.


Analysis

Left Knee

Removal of semilunar cartilage that is symptomatic warrants no greater than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5258.

The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Code 5261, a 10 percent rating is also appropriate where extension of the leg is limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for extension limited to 20 degrees.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40 , 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997). 

At an October 1996 VA examination, the Veteran complained of having persistent left knee pain.  The left knee had a demonstrated range of motion from 0 to 135 degrees.  Abduction and adduction caused knee pain.  There was no heat, swelling, or crepitus.  

A December 1996 VA treatment record indicated the Veteran complained of left knee pain and buckling with falling down stairs.   There was a small amount of effusion with medial and lateral tenderness.  

A January 1997 VA treatment record noted the Veteran's complaints of left knee pain.  Passive flexion of the left knee was associated with pain, and there was an audible, intermittent popping sound when he flexed the knee.  

A December 1997 VA treatment record showed that there was left knee tenderness, but no swelling or effusion.

A January 1998 VA treatment record showed that the Veteran reported having occasional swelling with locking of the left knee, as well as stiffness.

In February 1998 and June 1999, the Veteran underwent left knee surgery.

An August 1999 VA physical therapy notes indicated that the Veteran had severe pain and mild edema with limitation in standing, walking, driving, kneeling and doing steps.  He displayed progressive pain with activity and knee buckling.  Left knee flexion was to 125 degrees with strength 2/5 to 3+/5.

At a January 2000 VA examination, the Veteran complained of locking, numbness, aching, popping and giving way of the left knee.  There was occasional swelling, and the pain was exacerbated by prolonged sitting, standing, kneeling and stooping.

An examination of the left knee showed no swelling, redness or effusion.  The range of motion was from 5 to 130 degrees, and he was noted to experience pain on use.  There was no evidence of instability or incoordination.

At a June 2004 VA orthopedic examination, the Veteran reported that his left knee locked, swelled and gave way.  He was unable to run and had problems with his knee after walking 2 blocks.  He had a lot of popping going down stairs and wore a knee brace for stability. His knee locked after sitting for 5 minutes and popped out daily, and he was unable to squat or get down on his knee all of the way.  The left knee had weakness and the left leg was smaller.  His leg fatigued, and the knee buckled.  

On examination, the Veteran could not tense the muscles of the left t high to lock the left knee and lacked about 5 degrees to lock the knee joint.  Flexion was to about 110 degrees.  Passively, pain prevented full "locking" of the knee joint in full extension.  His ligaments were grossly intact.  There was mild swelling of the left knee.  

An October 2004 VA orthopedic consultation note discussed an incident at an airport in August that involved a buckling of the left knee with subsequent pain and swelling.  The examination showed that there was mild swelling and some ACL laxity.  The left knee had almost full extension and flexion to about 105 degrees.  There was tenderness in the medial and lateral joint lines.  He wore a casted knee brace since his knee buckled with certain activities.  

A January 2005 VA treatment record noted the Veteran's complaints of left knee pain and swelling.  He had difficulty with ambulation since he reinjured his knee in August 2004 and wore a knee brace for comfort.  On examination, there was no effusion or medial/lateral tenderness, and the range of motion was from 0 to 110 degrees.  

A March 2005 VA treatment record noted the Veteran's aggravating factors were pivoting, sitting, being still and locking up.  The range of left knee motion was from 0 to 100 or 110 degrees with painful overpressure.  The strength in left knee flexion and extension was 3/5.  

In May 2005, the Veteran was seen for a routine VA follow-up and reported that the left knee continued to be painful and popped and gave way.

At an April 2007 VA examination, the Veteran complained of having recurrent left knee pain that was not incapacitating.  He denied having weakness, fatigability, decreased endurance, incoordination or flare-ups.  He reported being able to function, perform daily activities, and ride a stationary bike.  His knee disability did not prevent him from being employed.  He did walk with a cane.

On examination, the left knee showed no evidence of swelling, deformity or instability, although there was some loss of contour.  The range of left knee motion was that of flexion to 80 to 90 degrees, passively and actively, and extension was to 5 degrees less than 0.  There was no weakness, fatigability, decreased endurance or incoordination.  There was pain with flexion and repetitive motion.  He was noted to wear a left knee brace.

A July 2007 MRI of the left knee revealed an intact patellar tendon ACL graft with minimal arthrofibrosis at anterior margins of the tibial tunnel entrance and some expansion and bony resorption synovitis of the tibial tunnel.  There was also a small tear of the posterior horn of the medial meniscus, low-grade osteoarthritis of the medial knee joint, evidence of a repair of the posterior horn lateral meniscus root insertion, and small knee joint effusion.  

The service-connected left knee disability is currently rated as 10 percent disabling.

A 10 percent rating is appropriate when, as here, there is X-ray evidence of arthritis and noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, Code 5003.

The Veteran's left knee flexion far exceeds the requirements for a compensable rating under Code 5260, and extension is shown to be limited to no greater than 5 degrees, which is noncompensable under Code 5261.  This evidence coupled with the X-ray evidence of osteoarthritis warrants no higher than the current 10 percent rating.  

However, on this record, the Board finds that there is a basis to assign a separate rating of 20 percent for the service-connected left knee disability under the provisions of Diagnostic Code 5258.

Since these Diagnostic Codes apply to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which is to be avoided under 38 C.F.R. § 4.14.  

This principle is also addressed in VAOPGCPREC 9-2004 (2004) and VAOPGCPREC 9-98 (1998), which essentially state that separate ratings under Code 5003 and Code 5257 or Code 5003 and 5259 are permissible.

Throughout the appeal, the Veteran complained of knee pain, giving way or buckling, and locking.  There is also evidence that he occasionally had left knee swelling, edema and effusion.  

Thus, the Board finds that the service-connected left knee disability picture more nearly approximates that of a dislocated semilunar cartilage and warrants the assignment of a 20 percent rating under Diagnostic Code 5258.  

Since Diagnostic Code 5257 for a higher rating of 30 percent, the Board must address whether that higher rating is warranted in this case.  Although some left knee laxity was reported in October 2004, this does not equate with severe instability or recurrent subluxation based on the results of the VA examinations in January 2000, June 2004 and April 2007.  Moreover, any perceived laxity of the left knee is addressed by the assigned 20 percent rating.  

According, on this record, the preponderance of the evidence is against the claim for a rating in excess of 10 percent on the basis of the Veteran having left knee arthritis with painful and noncompensable limitation of motion and is for the claim to the extent that a separate 20 percent rating is assigned on the basis of his having a dislocated semilunar cartilage.  

The Board also considered whether the service-connected disability warranted referral for extraschedular consideration.  The provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an unusual or exceptional disability picture that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for the service-connected disability.

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the symptoms of pain, limited and painful motion, locking, buckling, swelling and effusion are reasonably contemplated by the rating criteria.  There is nothing unusual or exceptional about the service connected disability.  Thus, referral for extraschedular consideration is not warranted.


Sleep Apnea

The Veteran's service-connected sleep apnea is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847. 

Under these criteria, a no percent rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher rating of 30 percent is assigned for persistent day-time hypersomnolence.  

A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  

A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

Prior to January 17, 2006, the service-connected sleep apnea is shown to have been manifested by a disability picture that more nearly resembled the criteria warranting a 30 percent rating for that period of the appeal.  

A December 1999 VA treatment record noted the Veteran's complaints of sleeping difficulties, excessive daytime sleepiness, and falling asleep while driving.  A sleep study in 1998 showed relatively calm sleep with 92 percent efficiency; however, sleep latency testing showed that he performed markedly shorter than the average person in his mean sleep latency time of 5.9 minutes.  The amount of sleepiness could not be explained by his relatively efficiency sleep, and his sleep problems were considered multifactorial.  

To the extent the degree of his sleep difficulties due to sleep apnea cannot be distinguished from other factors, all reasonable doubt must be resolved in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181 (1998).  

At the December 1999 VA examination, the Veteran reported having continued sleep disturbance since his 1996 surgery.  He also complained of daytime hypersomnolence and was told that he continued to snore.  

Since Neurology notes indicated that the requested sleep study was not recommended, a May 2000 addendum stated that it could not be confirmed that the Veteran's sleep apnea caused persistent daytime hypersomnolence.  

In March 2000, the Veteran reported having difficulty falling asleep, early awakenings, and a lack of energy.  He was also tired during the day and was placed on medication that he discontinued due to side effects.  

At a September 2002 VA examination, the Veteran's complaints had not changed.  Some symptoms were suggestive of sleep paralysis that might occur in narcolepsy.  A repeat study was not indicated, but an alternate diagnosis of primary hypersomnolence versus poor sleep hygiene and lack of sleep at night for a variety of reasons was to be considered.  

At a December 2003 VA examination, the Veteran's complaints remained unchanged.  The diagnosis was that the sleep study and clinical history were more compatible with narcolepsy than with obstructive sleep apnea.  

At a May 2004 VA examination, the Veteran's symptoms remained unchanged, and the diagnosis continued to reflect that narcolepsy was the more appropriate diagnosis.  

A February 2005 overnight sleep study indicated that the Veteran's sleep was frequently interrupted with very reduced sleep efficiency.  Among the notable events interrupting sleep were moderate to severe periodic leg movement and mild sleep-disordered breathing with some snoring and obstructive sleep apnea.

A November 2006 sleep study by a private physician contains a diagnosis of severe obstructive sleep apnea with mild oxygen desaturations, which responded well to CPAP therapy.

Throughout the period prior to January 17, 2006, the service-connected sleep apnea was shown to be manifested consistently by snoring and excessive daytime hypersomnolence; thus, more nearly approaching the criteria for a 30 percent rating.  

Since there is showing of the use of a CPAP machine during this period or of chronic respiratory failure at any time beginning January 17, 2006, a higher rating is not for application.  Accordingly, on this record, an increased rating of 30 percent and no more for the service-connected sleep apnea is assignable for this period.  

The Board also considered whether the service-connected disability warranted referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2011); Thun, id.

In this case, the symptoms and severity of the service-connected sleep apnea are contemplated in the rating criteria.  There is nothing unusual or exceptional regarding the symptom of persistent day-time hypersomnolence or the level of impairment it produces as the rating accounts for the impact his symptomatology has on his ability to function.  As the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate in this case.  The Board therefore determines that there are no unusual or exceptional factors warranting the referral of the claim for extraschedular consideration.


ORDER

Service connection for hepatitis is denied.

An initial rating in excess of 10 percent for the service-connected residuals of a left knee injury, status post arthroscopy, with patellar femoral syndrome, chondromalacia, based on osteoarthritis with painful motion is denied.

An initial separate 20 percent rating, but no more for the service-connected residuals of a left knee injury, status post arthroscopy, with patellar femoral syndrome, chondromalacia, based on a dislocated cartilage is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating of 30 percent, but no higher for the service-connected sleep apnea for the period of the appeal prior to January 17, 2006 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial ratting in excess of 50 percent for the service-connected sleep apnea beginning January 17, 2006 is denied.


REMAND

The Joint Motion for Partial Remand determined that the most recent VA examination for the service-connected lumbar spine disability was inadequate for rating purposes.  This was based, in part, on a finding by the parties that the directives of the earlier Remand by the Board were not fully accomplished.

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

In addition, any outstanding medical records referable to the service-connected lumbar spine disability should be obtained for review.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any health care provider who has treated him for the service-connected lumbar spine disability since 2009.  Based on his response, the RO should take all indicated action to obtain copies of the clinical records from any treatment source noted by the Veteran.  

The Veteran should be advised that he can submit other medical evidence or treatment records in support of his claim.

2.  Next, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  

The claims folder should be made available to and reviewed by the examiner, and the examiner should note such review in the report.  All indicated tests and studies should be performed.

The examination should include complete range of motion studies for the lumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups) and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiner should so state.

The examiner should also note whether there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of joint space.  

The examiner should specifically indicate, with respect to any degenerative disc disease found, whether the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over the past 12 months.  If so, the examiner must identify the total duration of any incapacitating episodes over the past 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so.  

The examiner should set forth findings relative to any separately ratable neurologic impairment resulting from any IVDS.  Any abnormal sciatic, peroneal, popliteal or other nerve abnormalities due to IVDS should be described in detail and the degree of paralysis, neuritis or neuralgia (if any) should be set forth (i.e. mild, moderate, severe, complete).

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action to the extent possible, and undertaking any further development deemed necessary, the RO should readjudicate the remaining claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


